931 F.2d 56
56 Fair Empl. Prac. Cas. (BNA) 976,7 Indiv.Empl.Rts.Cas.  1705Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William MOONEYHAM, Jane Mooneyham, Plaintiffs-Appellants,v.SMITH KLINE AND FRENCH LABORATORIES, A DIVISION OFSMITHKLINE BECKMAN CORPORATION, Defendant-Appellee.
No. 90-1660.
United States Court of Appeals, Sixth Circuit.
April 19, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, William Mooneyham and Jane Mooneyham, appeal from the order of the district court granting summary judgment to defendant, Smith Kline and French Laboratories, on their claims of wrongful termination as the result of breach of an employment contract, negligent evaluation, age and sex discrimination, intentional infliction of emotional distress, violation of RICO, and loss of consortium.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.  We note that in addressing the claim of plaintiffs that a for cause employment contract was violated by defendant, the district court concluded that the record contained no support for the existence of such a contract.  It is apparent to us that the district court also was warranted in disposing of that claim upon the alternative ground that the clearly established facts would support a discharge for cause even if such an agreement did exist.  While plaintiff was, for a number of years, a successful salesman but apparently was unable to meet new sales techniques and procedure requirements, it is not for us to judge the propriety of defendant's new standards for its sales force.


3
As the reasons why judgment should be entered for defendant have been further articulated by the district court, issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out above and by that court in its memorandum opinion of May 18, 1990.